UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7440



ALPHONSO STEVE BRYANT,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-261-3)


Submitted:   January 18, 2001             Decided:   January 25, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alphonso Steve Bryant, Appellant Pro Se. Mark L. Earley, Attorney
General, Steven Andrew Witmer, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alphonso Steve Bryant seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.*   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    Bryant v. Angelone, No. CA-

00-261-3 (E.D. Va. Sept. 15, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       The district court’s memorandum opinion incorrectly states
that Bryant had until June 8, 2000 to file his § 2254 petition,
rather than June 8, 1999. This error does not affect the district
court’s conclusion that Bryant’s petition was barred by the statute
of limitations.


                                  2